   Case:19-04547-BKT13 Doc#:43 Filed:04/21/20 Entered:04/21/20 15:05:36                       Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                Document    Page 1 of 2 COURT
                                      FOR THE DISTRICT OF PUERTO RICO

IN RE:

GIOVANNI MARIN IRIZARRY                                           CASE NO. 19-04547-BKT
WALESKA OLIVO SANTIAGO                                             CHAPTER 13
   DEBTOR(S)
                                                                    **AMENDED DOCUMENT**

                                       TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 5

2. The liquidation value of the estate is $: To be determined

3. The general unsecured pool is $: To be determined



            AMENDED PLAN DATE: January 30, 2020                    PLAN BASE: $13,800.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 4/21/2020
                      FAVORABLE                                       X UNFAVORABLE
  1. [X] FEASIBILITY 11 USC § 1325(a)(6):

   Debtors have 4 months in arrears ($920).


  2. [X] FAILS DISPOSABLE INCOME TEST § 1325(b)(1)(B):

   a. Provide evidence for the following: * Optional telephones and telephone services in the amount of $60.00,
SCMI line 23. * Continuing contributions to the care of household or family members in the amount of $150.00,
SCMI line 26, not listed in Schedule J. * Additional food and clothing expenses in the amount of $45.00 SCMI
line 30. c. Residential lease contract discloses that debtor will pay $55.00 for Homeowner’s association or
maintenance, however, Schedule J line 4c discloses a payment of $100.00.


  3. [X] FAILS LIQUIDATION VALUE TEST § 1325(a)(4):

  Provide documentation regarding claim against AAA, claim for violation for FDCPA against Gube Coop,
claim against Dr Elisabeth Pacheco and claim against HIMA in order to review values disclosed in Schedule
A/B
   Case:19-04547-BKT13 Doc#:43 Filed:04/21/20 Entered:04/21/20 15:05:36                                                              Desc: Main
                              Document Page 2 of 2
TRUSTEE'S REPORT ON CONFIRMATION                                                                                                        Page 2


  [X] OTHER:

    a. All debtor's income evidence is missing. Debtor only submitted a py stub for 2 -15-2019. b. Joint debtor's
 income evidence missing: All July. c. Unsecured -pool should be disclosed at part 5.1 box 1 of the plan. d.
 Provide maturity date for retirement loan. e. Provide evidence of payment for vehicle's daughter in the amount
 of $200.00 monthly. Also, provide evidence of $350 for allowance for daughter. f Provide evidence of
 preferential payments to Coop Minillas (payroll deduction); Marcus Goldman (thru bank statements), Credit
 Cards - Sam's, JC Penny, Macys, 2 Chase, Pentagon, FirstBank. Provide paystubs and bank statements from
 April thru August 2019. Also,, Amend SOFA accordingly. g. Amend SOFA to disclose adversary proceeding
 against Dra. Elizabeth Pacheco. Debtors alleges that adversary proceeding was filed on September 9, 2019 in
 the amount of $100,000.00 Amend SOFA and Schedule A/ B" accordingly. h. Debtors alleged that they are
 legally married. A document that debtors were divorced was submitted to the Trustee. They alleges that they
 requested during the 30 days after the divorce judgement that the judgement be vacated. Provide evidence of
 State Court Resolution.


 NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
     are available to parties in interest at the Trustee’s Office.

                                                                                         /s/ Pedro R Medina
                                                                                         Pedro R Medina
 Atty: JESUS ENRIQUE BATISTA                                                             USDC #226614
                                                                                          ALEJANDRO OLIVERAS RIVERA
                                                                                          Chapter 13 Trustee
                                                                                          PO Box 9024062, Old San Juan Station
                                                                                          San Juan PR 00902-4062
                                                                                         CMC - EN
